Title: From Thomas Jefferson to Bernard Peyton, 9 February 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Feb. 9. 21.
I expect that my grandson informed you  of the misfortune which had stopped for a while the Shadwell mills. it will still be ten days or a fortnight before they will be able to recommence grinding, and consequently before we can be again getting down our flour. in the mean time I was obliged to draw on you yesterday in favor of Wolfe and Raphael for 100D. which shall be replaced the moment our mills are in motion. I must pray you to render me your account, say to Dec. 31. and thence regularly every quarter, this being my habitual course. otherwise, not knowing all the items here I lose sight of it. I have a smith’s shop which has leisure beyond my own work, and I am thinking of setting them to make nails at their spare time. will you be so good as to inform me of the prices of nail rod in Richmond and also of the prices of wrought nails there of the different sizes sold by the barrel. supposing the time for renewing my notes to be at hand I inclose you blanks & salute you affectionateTh: JeffersonP.S. will you send me a sheet or two of blanks of the bk of the US. & of the Farmers.